Citation Nr: 0415164	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  00-12 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as low back pain with 
left hip pain and numbness.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to September 1980 and from April 1984 to December 1988.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision from the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for low 
back pain with left hip pain and numbness.  The June 2002 
rating action recharacterized the disability as degenerative 
disc disease of the lumbar spine, claimed as low back pain 
with left hip pain and numbness.  

A March 2003 Board decision affirmed the denial of the claim, 
and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2004, the 
Court vacated the March 2003 Board decision and remanded the 
appeal to the Board for the veteran to be informed that the 
evidence needed to substantiate his claim was that showing 
that his current diagnosis of degenerative disc disease had 
been ongoing since service.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The case must be remanded for the VA to fulfill its duty to 
inform the veteran in the development of the claim in 
compliance with The Veterans Claims Assistance Act of 2000.  
The VA shall notify the claimant and the claimant's 
representative of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  In 
the January 2004 joint motion for remand, the parties agreed 
that the VA had failed to inform the veteran that evidence 
needed to substantiate his claim was that showing that his 
current diagnosis of degenerative disc disease had been 
ongoing since service.  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  The VA must specifically inform 
the veteran that the evidence needed to 
substantiate his claim is that showing 
that his current diagnosis of 
degenerative disc disease has been 
ongoing since service.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  After undertaking any development 
deemed essential, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any pertinent laws and 
regulations that were used, and a full 
discussion of action taken on the 
veteran's claim.  The RO's actions should 
follow the Court's instructions detailed 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

3.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




